UNITED STATES OMBAPPROVAL SECURITIES AND EXCHANGE COMMISSION OMBNumber: 3235-0101 Washington, D.C. 20549 Expires: March31, 2011 Estimated average burden hours per response 2.00 FORM 144 SEC USE ONLY DOCUMENTSEQUENCENO. NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE CUSIP NUMBER ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. WORK LOCATION 1 (a) NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (c) S.E.C. FILE NO. Power-Save Energy Co. 2287-9369569 000-30215 1 (d) ADDRESS OF ISSUER (Street, City, State, Zip Code) (e) TELEPHONE NO. 3940-7 Broad Street #200, San Luis Obispo, CA 93401 AREA CODE 866 NUMBER 297-7192 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b) RELATIONSHIP TO ISSUER (c) ADDRESS (Street. City, State, Zip Code) 3873 Sequoia Drive, San Luis Obispo, CA 93401 Michael Forster CEO INSTRUCTION: The person filing this notice should contact the issuer to obtain the I.R.S.
